Citation Nr: 1017917	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol and drug 
abuse, to include as secondary to a psychiatric disorder such 
as PTSD.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for basal cell 
carcinoma.

6.  Entitlement to service connection for colon polyps.

7.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

8.  Entitlement to service connection for an eye disorder, to 
include as due to herbicide exposure.

9.  Entitlement to service connection for bronchitis, to 
include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Army from October 1965 to October 1967, including nearly a 
year in Vietnam from April 1966 to March 1967.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) located in Los 
Angeles, California.

In January 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
in the claims file.

The Board notes that the appellant's VA medical treatment 
records include diagnoses of mood disorder, depression, PTSD, 
polysubstance abuse and personality disorder.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a 
case in which various psychiatric diagnoses had been 
rendered, pointed out that the Court's previous decision in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which 
essentially held that a lay claimant cannot competently 
provide medical evidence) cuts both ways, so that a lay 
claimant cannot be held to a narrowly claimed diagnosis - one 
he is incompetent to render when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim, and that diagnoses which arise from the same symptoms 
for which the claimant was seeking benefits do not relate to 
entirely separate claims not yet filed.  Rather, such 
diagnoses should have been considered to determine the nature 
of the claimant's current condition relative to the claim he 
did submit.  Thus, this appellant's claim for psychiatric 
disability should not be strictly limited to PTSD,and other 
relevant psychiatric diagnoses should be considered on 
remand.

For the reasons discussed below, the appeal as to all issues 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The March 2004 rating decision, the October 2004 rating 
decision, and the September 2005 Statement of the Case (SOC) 
all indicate that the appellant's service treatment records 
(STRs) were reviewed.  However, the claims file does not 
include any of the appellant's STRs.  

On his VA Form 21-527 submitted in June 2004, the appellant 
reported receipt of income from Workers Compensation.  During 
his January 2010 Travel Board hearing, he testified that he 
was in receipt of Social Security Administration (SSA) 
disability benefits.  No associated records are in the claims 
file.

In addition, review of the evidence of record indicates that 
the appellant had been hospitalized in a VA facility for 
alcohol rehabilitation in the 1980s, and that he had been 
hospitalized in a VA facility for cellulitis in August 1998.  
However, the associated VA medical/hospital records are not 
in the claims file.  The evidence of record also indicates 
that the appellant received treatment for PTSD at a Vet 
Center beginning in approximately 2003; while two letters 
from a Vet Center psychologist have been placed in the claims 
file, none of the appellant's Vet Center treatment records 
have been included.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
Federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, in order to fulfill the duty to assist, 
all of the appellant's Army STRs must be located and 
associated with the claims file.  In addition, AMC/RO should, 
with the assistance of the appellant as needed, obtain the 
pertinent Workers Compensation records and the SSA records 
and associate them with the claims file.  Furthermore, all of 
the relevant VA treatment records not already of record 
should be obtained and associated with the claims file.

The medical evidence of record reflects that the appellant 
has been diagnosed with PTSD.  A March 2004 letter from a VA 
Vet Center psychologist states that the appellant had been 
diagnosed with PTSD and that he experienced symptoms of 
intrusive thoughts, nightmares, hypervigilance, startle 
response, anger, and bouts of depression.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, supra.  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

The appellant has indicated that his PTSD-related stressors 
included coming under enemy fire while in Vietnam.  He 
testified that his unit in Vietnam (Battery C, Sixth 
Battalion 56th Artillery) was stationed at Tan Son Nhut 
Airbase; in particular he mentioned being shelled all night 
long the day that he arrived (in April 1966).  There is no 
indication that the RO ever sought to obtain records relating 
to enemy shelling or other attacks at Ton Son Nhut Airbase 
while the appellant was stationed in Vietnam.  

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  In this case, incomplete 
efforts have been undertaken to find the relevant Army 
records to document the appellant's described stressor of 
coming under enemy shelling at Tan Son Nhut Airbase.  On 
remand, the AMC/RO should undertake searches regarding the 
appellant's Vietnam stressors.  If some information regarding 
a claimed incident is obtained, the AMC/RO should make sure 
that all additional available information is sought.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to 
the AMC/RO for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, 
and any other applicable legal precedent 
has been completed.

2.  Locate the appellant's service medical 
records.  If any source of records 
contacted suggests other sources, those 
sources should be encompassed by the 
search.  Any and all records obtained 
should be associated with the claims file.  
If the records cannot be located, the 
AMC/RO should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  Contact the Social Security 
Administration to obtain all the medical 
records associated with the appellant's 
initial application for benefits, as well 
as any SSA Administrative Law Judge (ALJ) 
decision along with the associated List of 
Exhibits, as well as copies of all of the 
medical records upon which any further 
decision concerning the Veteran's 
entitlement to disability benefits was 
based.  All of these records are to be 
associated with the claims file.

4.  Contact the appropriate State benefits 
office to obtain copies of the medical 
records associated with the appellant's 
application for Workers Compensation 
disability benefits and those upon which 
any original or continuing award of 
disability benefits was based.

5.  Contact the appellant to obtain the 
names and addresses of all VA, private, or 
other government psychiatric care 
providers and treatment centers where he 
has been treated for any claimed condition 
since service.  After securing the 
necessary release(s), obtain those records 
that have not been previously secured.  In 
particular, obtain all - 


        a.  VA hospital records dating from 
the 1980s;
        
        b.  VA hospital records dating from 
1998; and
        
        c.  Vet Center records dated from 
2003 onward.

6.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative, if any, should also be 
informed of the negative results and be 
given opportunity to secure the records.

7.  Give the Veteran another opportunity 
to provide any additional details 
concerning stressors, particularly the 
time periods reflecting the occurrence of 
the stressful events (i.e., month and 
year); the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

8.  After waiting a sufficient period to 
receive the Veteran's response regarding 
stressors, send copies of his DD Form 214 
and records reflecting his unit assignment 
and a copy of this Remand to the Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency for 
verification of the alleged stressful 
events in service.  Specifically, attempt 
to obtain the operational reports, 
lessons-learned statements, or any other 
information regarding activities of the 
appellant's unit during April 1, 1966, to 
March 26, 1967, that would provide 
information about the events related by 
the appellant.  If additional information 
is requested by JSRRC in order to verify a 
claimed stressor, the appellant should be 
so notified.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the appellant for a VA psychiatric 
evaluation to determine the nature, onset 
date and etiology of any current 
psychiatric or psychological pathology and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's active service.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.

The examining psychiatrist, after 
examination of the Veteran and review of 
his entire medical history, to include in-
service and post-service medical reports, 
should provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent 
possible, the psychiatrist should indicate 
the historical degree of impairment due 
any psychiatric disorder found to be 
related to service, as opposed to that due 
to other causes, if any, such as other 
psychiatric disorders, personality 
defects, substance abuse, and/or non-
service-connected physical disabilities.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  

The psychiatrist should identify all 
mental disorders which have been present, 
and distinguish conditions which are 
acquired from conditions which are of 
developmental or congenital origin, if 
any.  The opinion should reflect review of 
pertinent material in the claims file.  
The psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
Veteran's psychiatric status.  If there 
are different psychiatric disorders, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The findings of all pertinent 
psychological and neuropsychological 
testing should be discussed.

If a diagnosis of PTSD is appropriate, the 
examiner should specify the actually 
verified "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  All necessary special studies or 
tests, including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI), 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes.  (It is not 
necessary that the exact causes - 
other than apparent relationship to 
some incident of service - be 
delineated.);

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (October 1965 to October 
1967); and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in October 1967.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

10.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should again review the record, including 
any newly acquired evidence, and re-
adjudicate the issues on appeal.  If the 
scheduling of any kind of medical 
examination, or the obtaining of a medical 
opinion from any type of specialist, is 
necessary to adjudicate any service 
connection issue, especially in light of 
any newly received information, that 
development should be accomplished.  The 
AMC/RO should ensure that direct, 
presumptive, aggravation, and secondary 
theories of service connection are 
considered.

11.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

